                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JILL STEIN, et al.,                              :
                       Plaintiffs,               :
           v.                                    :       Civ. No. 16-6287
                                                 :
PEDRO A. CORTÉS,                                 :
in his official capacity as Secretary of the     :
Commonwealth of Pennsylvania, et al.,            :
                        Defendants.              :
                                                 :

                                               ORDER

       AND NOW, this 29th day of November, 2018, upon consideration of the Parties’

Settlement Agreement (Doc. No. 108) and the Parties’ Stipulation (Doc. No. 109), it is hereby

ORDERED that:

           1. The Parties’ Stipulation (Doc. No. 109) is APPROVED and ADOPTED;

           2. Plaintiffs’ Complaint against Defendants is DISMISSED with prejudice. Fed. R.

                Civ. P. 41(a)(1)(A)(ii);

           3. By consent of the Parties, I shall retain jurisdiction to enforce this settlement. See

                Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381 (1994); and

           4. The CLERK OF COURT shall CLOSE this case.


                                                             AND IT IS SO ORDERED.

                                                             /s/ Paul S. Diamond
                                                             _________________________
                                                             Paul S. Diamond, J.
